Title: To Thomas Jefferson from Joseph Barnes, 10 March 1800
From: Barnes, Joseph
To: Jefferson, Thomas



Hamburg March 10th. 1800—

This will be present’d you, Mr Jefferson, by Cap. Benj. Peirce of Rhode-Island, commandor of the Arm’d Ship Semiramis; Who having been detain’d here this winter by the Ice, I have had the pleasure of frequently associating with him; in consequence, have formed a high Opinion of his Sentiments and integrity—having often conversed respecting you, & the Superior requisites you possess for President of the United States &c, he is equally desiroous thus to have an Opportunity of an interview with you, as I am that he Should, as well for his own Satisfaction, as to give you an opportunity of making any enquiries you may conceive proper, in order to be assured personally, that tho’ I have been Seven years in Europe, & five under the most Corrupt Government, of England, So far from tainting, it has only Served to heighten & eternalize my Sentiments of Republicanism & Aimer Patrie—& to teach me the great Lesson of Man—which can only be effectually Learn’d in the old intriguing governments of Europe—for which London is the first School; to give force & facility to my views—anxious & repeat’d Solicitude, being necessarily detain’d in Europe, to be prefer’d to the office of Consul of the Unit’d States, Should it open especially in any of the Principal ports in France, Itally, or the West-Indies—or to Such other office as I might be consider’d qualified for, in order to have it in my power to be more useful to myself & fellow citizens, the first object of my wishes, & only true Source of happiness; as I consider myself only happy in proportion as I can be instrumental in promoting that of others—especially of my Country-men.—

Wishing you the earliest possible preferment to the Presidency of the U.S. to which threeforths of the People would call you could they Speak or vote directly—my best friend & Patron for the present adieu—
health & happiness—

Jos. Barnes


P.S. am about to Set out on another tour up the Country—probably as far as Itally—hope Soon to Speak both German & French well—Should it be necessary—address to care of Mr Pitcairn consul of the US. Hamburg—
